UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 30, 2014 UNITED COMMUNITY BANCORP (Exact name of registrant as specified in its charter) Indiana 0-54876 80-0694246 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 92 Walnut Street, Lawrenceburg, Indiana47025 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(812) 537-4822 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On April 30, 2014, United Community Bancorp (the “Company”) announced its unaudited financial results for the three and nine months ended March 31, 2014.For more information, reference is made to the Company’s press release dated April 30, 2014, a copy of which is attached to this Report as Exhibit 99.1 and is furnished herewith. The information contained in this Item 2.02 and in Exhibit 99.1 shall not be deemed “filed” for purposes of Section 18 of the “Exchange Act,” or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits (d) Exhibits NumberDescription 99.1Press Release dated April 30, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNITED COMMUNITY BANCORP Date: April 30, 2014 By: /s/William F. Ritzmann William F. Ritzmann President and Chief Executive Officer
